Citation Nr: 1142010	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-24 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including as secondary to a low back disorder.

2.  Entitlement to service connection for myofascial pain syndrome, claimed as general muscle and joint pain, claimed as due to asbestos exposure.

3.  Entitlement to service connection for a low back disorder, including as manifested by degenerative disk disease and mechanical low back pain.

4.  Entitlement to special monthly pension (SMP) based on need for aid and attendance or housebound status. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1952 to February 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Milwaukee, Wisconsin VARO.  In March 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the Board hearing, the Veteran sought, and was granted, a 30 day abeyance period for the submission of additional evidence.  In April 2010, he submitted treatment records with a waiver of RO initial consideration.  In June 2010, the Board remanded these matters for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested in service; psychosis was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability is related to his active service or was caused or aggravated by any service-connected disability.

2.  Myofascial pain syndrome was not present in service or for many years thereafter and has not been shown to be related to service, including any exposure to asbestos therein.

3.  A chronic low back disorder was not manifested in service; arthritis of the lumbar spine was not manifested in the first post-service year; and the preponderance of the evidence is against a finding that the Veteran's current chronic low back disorder is related to an event, injury, or disease in service.

4.  The Veteran has the following non-service-connected disabilities:  depression (not otherwise specified), rated as 70 percent disabling; myofascial pain syndrome, rated as 20 percent disabling; bilateral vision disorder with glaucoma of the right eye and mild cataract of the left eye, rated as 10 percent disabling; and lumbar spine degenerative disc disease, rated as 10 percent disabling. 

5.  The Veteran is not blind, or nearly blind, and is not institutionalized in a nursing home on account of physical or mental incapacity.

6.  The evidence of record demonstrates that the Veteran requires daily aid and assistance.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, including as secondary to service-connected disability, is not warranted.  38 U.S.C.A. 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309;  38 C.F.R. § 3.310 (2006).

2.  Service connection for myofascial pain syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  Service connection for a low back disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

4.  The criteria for entitlement to special monthly pension by reason of need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claims.  While he did not receive complete notice prior to the initial rating decision, a June 2010 letter provided certain essential notice prior to the readjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  October 2006 and January 2007 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  A July 2011 supplemental statement of the case (SSOC) readjudicated the matters after the appellant and his representative responded and further development was completed.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  Significantly, during the March 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needed to substantiate the claims; based on the hearing transcript, the Veteran's testimony reflected that he is aware of what he still needed to substantiate his claims.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Documentation dated in April 1958 indicates that no records were on file for the Veteran at Wood, Wisconsin VA Medical Center.  VA treatment reports from Milwaukee are associated with the claims file.  

The RO arranged for VA spine examinations in July 2007 and July 2010 (with an April 2011 addendum opinion), and an Aid and Attendance examination in July 2010, which will be discussed in greater detail below; the Board finds these examinations (cumulatively) to be adequate as they included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Regarding the claims for a psychiatric disorder and a general pain condition, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no indication that any current general pain syndrome or myofascial pain syndrome may be associated with the Veteran's service, as there is no evidence whatsoever that that such condition was incurred in service or due to asbestos exposure in service other than the Veteran's statements, which have been found by the Board on a factual basis to be not credible.  Therefore, a VA examination could not provide any basis for granting this claim.  There is also no indication that any current psychiatric disorder may be associated with the Veteran's service or any service-connected disability (of which he has none) based on the evidence of record; therefore a VA examination could not provide any basis for granting this claim either.

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claims.


Legal Criteria, Factual Background, and Analysis

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   


Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include psychosis and arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis or arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159(a)(2).  


Psychiatric disorder, to include as secondary to service-connected disability

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non- service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the 2006 change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is the version which favors the claimant.  Nevertheless, the addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case since the Veteran has no service-connected disabilities.  

The Veteran's theory of entitlement for this claim is primarily one of secondary service connection.  The Veteran seeks service connection for a psychiatric disorder on the basis that it was caused or aggravated by his low back disorder.  A requirement for secondary service connection is a current service-connected disease or injury.  The Veteran is not currently service connected for any disabilities, including any low back disorder, and the Board is denying a claim of service connection for a back disability herein.  The Veteran is therefore not eligible to claim secondary service connection for any disability.  However, although the service connection claim for a psychiatric disorder is primarily on a secondary basis, the Board will address direct service connection regardless.

The Veterans STRs are silent for any complaints, treatment, or diagnoses of any psychiatric disorder.  On February 1955 separation examination, psychiatric evaluation was normal.

On March 1960 private treatment, the Veteran was seen for recurrent back pain; he stated that he was in desperate need of back treatment but he could not stay in the hospital because of an impending divorce action by his wife; it was noted that he had been troubled by considerable emotional tension the previous two weeks, and he was anxious, depressed, and agitated.  The impressions included depressive reaction.  No opinion was given relating the depressive reaction to service.

On November 2005 private treatment, the impressions included probable narcotic abuse, with a noted history of opiate abuse; a psychiatric consultation was requested.  On November 2005 private psychiatric consultation, the Veteran was admitted for visual hallucinations.  He reported that he had been treated for anxiety in 2002 with Ativan and Celexa.  A past history of opiate addiction was noted.  Following a mental status examination, the diagnoses included anxiety by past medical history, depression, opiate addiction by past medical history, and acute organic brain syndrome with delusional thinking, irrational behavior and visual hallucinations.  No opinion was given relating the diagnoses to service.

On December 2005 VA treatment, the Veteran sought to be withdrawn from narcotic medications.  He denied any suicidal or homicidal ideations or depressed mood, and there was no evidence of a thought disorder.

On December 2005 private psychiatric consultation, the Veteran was admitted for narcotic withdrawal and depression.  He was noted to have a history of chronic opioid use, tolerance, and addiction, with a previous admission in November, when he was noted to experience visual hallucinations related to narcotic medication.  He was noted to also have a history of anxiety disorder and alcohol abuse.  Following a mental status examination, the diagnoses included anxiety with depression, narcotic withdrawal syndrome with narcotic dependence, and acute organic brain syndrome with mild dementia.  No opinion was offered relating these diagnoses to service.

On January 2006 private treatment, the Veteran requested detoxification after taking morphine plus pain patches and OxyContin for chronic back pain.  On further January 2006 private treatment, the primary complaint was anxiety, for which he was taking Lorazepam.  On February 2006 private treatment, he was noted to have had some anxiety and depressive issues; Paxil was prescribed.  On March 2006 private treatment, the Veteran was noted to be less anxious and feeling better overall on treatment with Paxil.  On June 2006 private treatment, the Veteran reported anxiety associated with some right eye vision loss, as well as fatigue, depression, and difficulty sleeping.  The impressions included anxiety and depression.  He was prescribed Lexapro and Paxil was discontinued.  He was noted to have a history of opiate overuse and overdose.  On July 2006 private treatment following glaucoma repair, the assessments included depression as improved on Lexapro.  On September 2006 private emergency treatment for back pain, the past medical history was noted to include anxiety, and the Veteran's medications included Lexapro.

None of the records cited offered any etiological opinions relating the Veteran's psychiatric diagnoses to his military service.

On his September 2006 claims application, the Veteran stated that he had suffered from bad anxiety for many years that was left untreated, and he felt it was related to his active duty wartime service.

On October 2006 private treatment, the Veteran sought detox from opiate use, which he reported began 13 or 14 years earlier for chronic back pain.  He was noted to be depressed and a recovering alcoholic for 17 years.  He was admitted for opiate and alcohol detoxification with diagnoses of opiate intoxication, opiate withdrawal syndrome, opiate dependence with physiological dependence, alcohol intoxication, and depression not otherwise specified.  On discharge in November 2006, he was not found to be clinically depressed, yet the discharge diagnoses included depression not otherwise specified, as well as resolved opiate intoxication, resolved opiate withdrawal syndrome, and opiate dependence with physiological dependence.


On November 2006 private treatment, the assessment was narcotic abuse as deteriorated.  The treating physician informed the Veteran he could not be trusted to take the medications as prescribed, and he had been known to ask family members or others if he could have some of their pain medications.  The treating physician stated that he would no longer prescribe pain medications for the Veteran due to his behavior "like an addict".

On February 2007 private treatment, the assessments included depression as improved on Effexor.  On March 2007, April 2008, and April 2009 VA treatment, depression screens were negative; on April 2009 VA treatment, he specifically denied depression.  On July 2009 and October 2009 private treatment, it was noted that the Veteran had a known history of depression, for which he was taking Citalopram; he denied having any suicidal thoughts or ideation.  On February 2010 private treatment, he reported sometimes taking a double dose of Citalopram to feel better, as there were days he felt tired or lacking energy; the treating physician doubled his dosage.  

Again, none of the cited treatment records relate any of the Veteran's psychiatric difficulties to his military service.

In a March 2010 Travel Board hearing before the undersigned, the Veteran testified that he was first diagnosed with a psychiatric disorder approximately a month or two after he was discharged from service.  He testified that he sought treatment once or twice at the Woods VA medical center before switching to the Milwaukee VA medical center.  He stated that he did not think any doctor had ever provided an opinion indicating that his psychiatric disorder was related to his back condition.  

The Veteran has also submitted VA and private treatment records showing findings similar to those on the records outlined above.  

There is no evidence that any psychiatric disability was manifested in service, or that any psychosis was manifested in the first post-service year.  Consequently, service connection for a psychiatric disability on the basis that it became manifest in service and persisted, or on a presumptive basis for psychosis as a chronic disease under 38 U.S.C.A. § 1112 or § 1137, is not warranted.  Post-service evaluation/treatment records provide no indication that a psychiatric disability may somehow be directly related to the Veteran's service.  The initial post-service medical reports in 1960 (more than 5 years after service separation) tend to show that the newly-revealed depression was related to an event unrelated to service.  Subsequent records are also negative for a link to service.  Therefore, direct service connection for a psychiatric disability (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

Regarding the Veteran's own opinion that his psychiatric disorder is due to service or to other disability, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his current mental disorder is related to service. Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, the mental disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, his statements as to the cause and diagnosis of his current psychiatric disorder do not constitute evidence sufficient to grant service connection.  

 In the alternative, service connection on the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that condition.  The evidence must be medical unless it relates to a condition as to which lay observation is competent.  See 38 C.F.R. § 3.303(b) (2011).  These provisions are not for application in this case since the Veteran is not claiming that a chronic mental disorder began during service.  Rather, he contends that such post-service disability is causally related to service.  

As to any psychiatric problems associated with the Veteran's substance abuse, the law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  See 38 C.F.R. § 3.301 (2011).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder.  Accordingly, it must be denied.

Myofascial pain syndrome, claimed as general muscle and joint pain, claimed as due to asbestos exposure

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The date of this amended material is December 13, 2005.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Veteran asserts that he developed myofascial pain syndrome, claimed as general muscle and joint pain, as a result of exposure to asbestos or other toxin during service.  He stated that he was unsure as to when or where he could have been exposed to asbestos, etc. in service.

In June 2010, the Board remanded this matter as inextricably intertwined with the claims for service connection for a psychiatric disorder and for a low back disorder.  The Board noted at that time that general pain conditions associated with multiple areas of joints or muscles may be associated with the Veteran's noted history of opiate dependence as reflected in 2006 private treatment records; such records noted opiate withdrawal symptoms including pain.

Regarding the Veteran's contentions attributing his general pain condition to asbestos exposure "sometime during service" (see Veteran's April 2007 statement), the Board noted in its June 2010 remand that he did not identify the nature or circumstances of such alleged asbestos exposure, and his service personnel records have been deemed fire-related and unavailable.  See November 2006 finding regarding fire-related records; May 2007 RO administrative determination of the unavailability of personnel records regarding exposure to asbestos, based on exhaustion of means of development for the records.  Because the Veteran gave no specific information regarding how, where, or under what circumstances he may have been exposed to asbestos or other toxins, and because there is no established presumption for the development of general pain or myofascial pain syndrome due to asbestos exposure, and also because the Veteran presented no medical evidence establishing any such association, the Board found in its June 2010 remand that there was no necessity to seek additional evidence or development of asbestos exposure.   

The STRs are silent for any complaints, findings, treatment, or diagnosis of any joint or muscle problems or pain syndrome.  On February 1955 separation examination, the only findings were of a scar to one wrist and tattoos to both arms, all of which were also noted on entrance examination.

On September 1994 private treatment, the Veteran denied any chronic medical conditions other than back problems, of which he had experienced symptoms on three occasions in the previous three months due to recurring acute low back strains.

On January 2005 VA treatment, the assessments included generalized osteoarthritis/degenerative joint disease at multiple sites.  On July 2005 VA treatment, the osteoarthritis was noted to be stable, with no current complaints.  

On November 2005 private treatment, the impressions included chronic pain disorder with a history of long-term narcotic use and abuse  On further November 2005 private treatment, the Veteran reported a history of back pain and a past medical history of arthritis and degenerative joint disease was noted.  He complained of bilateral lower extremity pain and generalized numbness and weakness into the lower extremities that was nonspecific.  He was treated with a lumbar epidural steroid injection for radicular pain from his degenerative disk disease; he received a second steroid injection in December 2005.  On December 2005 VA treatment, he was noted to be enrolled in the VA pain clinic.

On March 2006 private treatment, the Veteran reported that he was having minimal if any pain, and he denied any symptoms of pain in the lower extremities.  On September 2006 private emergency treatment for back pain, the treating physician found no neurological symptoms or deficits and opined that the Veteran was not suffering from a cauda equina syndrome.

On his September 2006 claims application, the Veteran stated that he noticed bad muscle and joint pain after a few years of active duty service, though he did not pay much attention as the symptoms were not very painful at that time.  He stated that he currently lived with severe muscle and joint pain, which he attributed to his active duty service.

On October 2006 admission for opiate and alcohol detoxification, the Veteran was noted to have a myofascial pain syndrome by subjective report.  On physical examination, he complained of pain only in his back.  A neurological examination was normal.  

November and December 2006 private treatment records reflect that the Veteran was treated for a significant upper gastrointestinal bleed that was found to be a duodenal ulceration and duodenitis, and right ileofemoral deep venous thrombosis with associated right lower extremity pain, swelling, and stiffness.  No general pain condition was cited.

On December 2006 private treatment, the Veteran complained of right and left leg pain times one week as well as right arm pain.  It was noted that he had developed a deep vein thrombosis in the right leg after perforating a duodenal ulcer.  The impressions included deep vein thrombosis.  On February 2007 private treatment for deep venous thrombosis, the secondary diagnoses included COPD, duodenal ulcer, and (unspecified) chronic pain.

On July 2007 VA spine examination, the Veteran reported that he had pain located mainly in the center of his low back with radiation to both sides and the lower extremities.  Following a physical examination, the only assessment was lumbar spine degenerative disc disease.  

On July 2009 private treatment, the Veteran sought treatment for deep venous thrombosis that was causing swelling in the right lower extremity.  He complained of some generalized aches and pains as well as chronic low back and knee pain; the impressions included chronic back pain and follow-up of peripheral vascular disease of the right lower extremity, with a rule-out of acute thrombosis due to localized swelling.  On further July 2009 private treatment, he denied any myalgias.  On October 2009 private treatment, it was noted that the Veteran had a known history of peripheral vascular disease and he complained of some occasional aches and pains down the legs, indicating a known and diagnosed cause of the leg pains.  On February 2010 private treatment, the Veteran complained of pain only in the back, with no radiation of any pain or discomfort down the legs.

In a March 2010 Travel Board hearing before the undersigned, the Veteran testified that he began experiencing general muscle and joint pains approximately one or two months after he separated from service.

Given the foregoing, the Board notes that the October 2006 private treatment record is the only instance of a diagnosis of myofascial pain syndrome throughout the Veteran's medical records.  The earliest notation of any general pain condition was in January 2005, over 50 years after separation from service, when the assessments included generalized osteoarthritis/degenerative joint disease at multiple sites.  

The Board must note the lapse of many years between the Veteran's separation from service and the first notation in the records regarding any form of general chronic pain condition.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

There is no evidence that any general muscle and joint pain condition was manifested in service.  Consequently, service connection on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(b).  Post-service evaluation/treatment records provide no indication that any such condition may somehow be directly related to the Veteran's service.  Therefore, direct service connection for a general muscle and joint pain condition (i.e., on the basis that it was incurred or aggravated in service) is not warranted. 

With regard to the possibility of service connection on a basis other than due to asbestos exposure (which has not been conceded) or other toxic substance during service, the earliest evidence of treatment for any relevant symptoms is dated no earlier than 2005, which is about 50 years after separation from active duty.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim on a direct basis.  No medical evidence tends to suggest such a relationship.  

Regarding the Veteran's own opinion that he has a general muscle and joint pain condition due to asbestos exposure or other event in service, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between chronic pain conditions and asbestos exposure); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value as to this complicated medical disorder.  Jandreau, 492 F.3d at 1377.  

The issue on appeal is based on the contention that a chronic pain syndrome was caused by service, to include as due to exposure to asbestos/toxins.  The Board has carefully scrutinized the entire evidentiary record, to include the statements offered by the Veteran as well as all available treatment records.  Simply stated, the Board finds that there is no evidence that service, or any exposure to asbestos or toxins therein, caused any current chronic pain condition, providing evidence against this claim.  In this case, when the Veteran's service and post-service medical records are considered, the Board finds that the medical evidence outweighs the Veteran's contentions that he has myofascial pain syndrome or any general chronic pain condition that is related to his service.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for myofascial pain syndrome or any general chronic muscle and joint pain condition.  Accordingly, it must be denied.

Low back disorder

The Veteran contends that his current low back disability was incurred in or caused by service.

The STRs reflect a diagnosis of a muscle spasm in the back, incurred in the line of duty in December 1954; the prescribed treatment consisted of hot soaks and massage.  There were no further complaints, evaluations, findings, treatments, or diagnoses regarding the back in service.  On February 1955 separation examination, the spine was normal on clinical evaluation.

In an April 1958 claim application for lower back pain, the Veteran stated that he was carrying a 60 millimeter mortar during field maneuvers and fell into a hole, causing a sharp pain to his lower back.  He indicated that the injury to his lower back occurred in the summer of 1954.  He stated that he was placed on bed rest for 3 days and given light duty thereafter.  He stated that his back had bothered him periodically since service and he had "managed to work with occasional chiropractic treatment when the disc slipped out".  No VA treatment records were available in support of the claim.  Because he failed to appear for a scheduled examination, the claim was denied in June 1958.

On May 1959 private treatment records, the Veteran was admitted for pain in the lumbosacral region.  He reported that he had been shoveling and lifting heavy objects the previous day; he reported that after working he could not sit up due to severe pain in the lumbosacral region.  Treatment consisted of pelvic traction.  The impressions included disc syndrome and sciatica, bilateral, probably due to a protruded intervertebral disc.  A May 1959 lumbosacral spine X-ray was negative.  

On February 1960 private treatment, the Veteran was admitted for pain in the left lower back and posterior left thigh beginning that day.  Lumbosacral spine X-ray results were essentially normal, with no fracture, dislocation, congenital anomaly, metabolic disturbance or other abnormality, and all of the disc spaces were intact and normal.  The Veteran left the hospital against medical advice and without consent.

On March 1960 private treatment, the Veteran was again admitted for low back pain.  He reported that he had had recurrent low back pain since May 1959, with the onset of the pain due to considerable shoveling and heavy lifting, and the current pain had been present for about two weeks.  Following a physical examination, the impression was left-sided sciatica, probably due to protruded intervertebral disc.  He was treated with an injection to the left lumbar paraspinal muscle.

January 1968 lumbosacral spine X-ray results showed degenerative disc disease at the lumbosacral level, which was noted to have appeared since the previous examination in February 1960.  There was narrowing of the joint space with irregular sclerosis of the adjacent articular edges and a vacuum sign noted.  No congenital defects were noted, and the sacroiliac joints and all of the intervertebral spaces were normal.  A January 1968 Physician's First Report for a worker's compensation claim indicated that the Veteran hurt his back while lifting and a compressor-plank broke; the diagnosis was back strain, and the physician opined that the Veteran was able to return to work two weeks later.

On September 1989 private treatment, the Veteran reported no history of previous back trouble.  He reported that he was lifting heavy objects out of a truck the previous day and felt something pull in his back, though he continued on with his work.  The next morning, the pain was more severe and localized to the lower lumbosacral area.  No sciatica was noted.  The diagnosis was acute lumbosacral strain.  October 1989 private treatment records showed continued lumbar strain and pain in the back area, for which he underwent physical therapy, after which the back was much improved.

On January 1994 private treatment, the Veteran reported that he had slipped and fallen on ice the previous evening, striking his right hip and pelvis and twisting his back.  He complained of pain to the low back, mostly on the right side, with pain radiating down to the right hip and pelvis.  He denied any history of a previous back injury.  Lumbosacral spine X-ray results showed long-term narrowing with reactive bony changes and a "vacuum phenomenon" involving the L5-S1 disc; mild degenerative changes involving the L5 facets; minor spurring along the lower dorsal-upper lumbar spine; and normal sacroiliac joints.  The diagnostic impression was acute lumbosacral strain.  

On May 1994 private treatment, the Veteran slipped on sand while sandblasting and fell on his back, with subsequent low back pain.  May 1994 lumbosacral X-ray results showed degenerative disc disease at L5-S1 where the disc was nearly obliterated and a vacuum phenomenon was present.  There were minor degrees of spurring present.  There was no evidence of fracture subluxation or bone defects.  The impression was degenerative changes.  Following a physical examination, the impression was acute low back strain.

On June 1994 private treatment, the Veteran injured his back while working for a bridge painting service and complained of lower midline lumbar spine pain with occasional radiation to the legs.  It was noted that he had injured his back many times previously, usually with a contusion or twisting maneuver.  The impression was of back pain and muscle spasm.

On September 1994 private treatment, the Veteran reported that he injured his back while lifting a one hundred pound cylinder that evening, causing pain in his back radiating into both legs and associated with bilateral hip pain.  He complained of aching low back pain with sharp radiations into the legs.  He denied any chronic medical conditions other than back problems, which he was noted to have a history of with symptoms three times in the previous three months.  The diagnostic impression was of mechanical low back pain.

On November 1994 private treatment, the Veteran reported a 5 to 6 year history of back pain.  He reported that in 1988 or 1989, he lifted something and "twisted wrong", and his back pain had worsened since that time.

On December 1994 neurosurgical consult, the Veteran reported a long history of lower back pain for which he had received physical therapy treatment.  He reported that he never had any radicular symptoms.  The consulting physician noted that in May 1994, the Veteran was admitted for exacerbation of lower back pain after slipping on some sand at a sandblast site and falling on his "behind."  On consultation, the pain continued in the lower back region without much radiation except into the bilateral hips but not to the buttocks or lower extremities.  X-ray results showed severe degenerative disc disease and loss of disc space height at L5-S1.  The discs at L4-5, L3-4, and L2-3 were normal, and the anteroposterior view of the lumbosacral spine showed no sign of scoliosis.  There was evidence for facet hypertrophy in the lower lumbar spine indicative of spinal stenosis.  The clinical impression was of cervical myelopathy with the major component being in the Veteran's gait impairment and disturbance.  There was evidence for spasticity and hyperreflexia in the lower extremities, and it was noted that the most obvious etiology would be cervical spondylosis.  The physician also noted evidence of lumbar spinal stenosis and degenerative disc disease.  

December 1994 lumbosacral magnetic resonance imaging (MRI) results showed severe spondylosis and degenerative disc change at L5-S1 with spondylitic change seen at L2-3, L3-4, and L4-5; facet arthropathy and overgrowth particularly on the left side; and no sign of severe neuroforaminal compression.  A cervical MRI study showed no evidence for spinal stenosis but did show evidence of mild subluxation secondary to degenerative change at C3-4 and disc space narrowing at C3-4, C4-5, and C6-7.  The clinical impression was lumbar and cervical spondylosis with mostly degenerative changes without any signs of spinal stenosis.  

July 2004 lumbar spine X-rays showed degenerative facet disease, most pronounced at L4-5 and L5-S1 bilaterally with degenerative disk disease at all levels.  A July 2004 lumbar spine MRI showed multilevel degenerative disk disease without focal disk herniation with mild central canal stenosis at L2-3 and moderate central spinal stenosis at L3-4, both as a result of disk degenerative changes and degenerative facet disease.  

In November 2005, the Veteran complained of worsening low back pain and bilateral leg pain for the previous 19 years.  A November 2005 MRI of the lumbar spine showed mild central spinal canal stenosis at the L3-L4 level resulting from mild degenerative disk and facet changes; and mild multilevel degenerative disk and facet changes.  On November 2005 and December 2005 private treatment, the Veteran received a lumbar epidural steroid injection to treat the radicular pain of his degenerative disk disease.  

On December 2005 VA treatment, the Veteran was noted to be on multiple pain medications for back pain for over one year, and he wanted to stop taking the narcotics.

On December 2005 private treatment, the Veteran was noted to suffer persistent mid to low back pain, likely discogenic related.  Recent MRI studies were noted to confirm spinal stenosis in the lumbar spine in addition to multiple levels of arthritic changes, complicating his pain status.  On further December 2005 private admission, the Veteran reported a long history of low back pain with chronic opiate therapy.  

On January 2006 private treatment, the impression was chronic low back pain attributable to advanced degenerative disc disease and mild stenosis.  On February 2006 private treatment, the Veteran's chronic low back pain was well managed.  On June 2006 private treatment, the Veteran reported back pain radiating to the neck and the lower extremities.  He reported increased pain after spending a long time mowing a lawn, which he was doing as an occupation at the time.  Following a physical examination, the impression was of chronic low back pain secondary to stenosis.

On July 2006 private treatment following glaucoma repair, the assessments included chronic mechanical back pain, and he was noted to be using pain medications for chronic degenerative joint disease.  

On September 2006 private emergency treatment, the Veteran reported a long history of chronic lower back pain, radiating into his legs at times.  The assessment was chronic back pain.  No opinion was offered regarding etiology.

On a September 2006 claim application, the Veteran stated that he fell into a fox hole in service while carrying a 75 pound backpack, injuring his back.  He asserted that his severe back pain prevented him from being able to work.

On October 2006 private treatment, the Veteran complained of severe lower back pain times two days, with the pain also radiating down both legs.  The assessment was deteriorated chronic mechanical back pain.  On November 2006 private treatment, the assessment was chronic mechanical back pain, unchanged.

On July 2007 VA spine examination, the Veteran reported that he was in the service and stationed in Japan in 1952 when he fell into a hole while carrying a 60 pound mortar; he stated that he had an immediate onset of low back pain at that time and was placed on light duty for a few weeks.  He reported that he had some mild improvement in his symptoms at the time of the fall but he "never really improved with regards to his low back pain since that initial injury".  He reported that his low back pain had been worsening over the previous year and was radiating into the lower extremities.  He reported that the pain was located mainly in the center of his low back with radiation to both sides.  He reported constant low back pain with occasional flare-ups depending on his level of activity.  He reported progressive weakness in both legs for several years.  He reported use of a cane and at times a walker, and he used a back brace "many years ago".  He denied any other traumas or injuries.  He reported that he used to enjoy working and painting but had stopped due to low back pain.  He reported that he used to paint bridges until he retired 4 years earlier.  X-ray results of the lumbar spine showed 5 lumbar type vertebrae with minimal right convex scoliosis and degenerative changes at the dorsolumbar junction at several levels of the lumbar spine.  The findings were more severe at L1 and L2 and the two lower lumbar levels, with mild retrolisthesis at L4 and L5.

Following a physical examination, the assessment was lumbar spine degenerative disc disease.  The examiner opined that this was less likely as not caused by or a result of the Veteran's military service from 1952 to 1955.  No further rationale was offered in support of this opinion.

On July 2009 private treatment, the Veteran complained of some chronic back pain, for which he used to take a high dose of morphine but was now being treated with Suboxone; it was suggested that he find a pain management doctor who could continue to prescribe Suboxone for his chronic pain.  On October 2009 private treatment, the impressions included chronic low back pain.  On February 2010 private treatment, his back pain appeared to be under good control, with no radiation of pain or discomfort down the legs.

In a March 2010 Travel Board hearing before the undersigned, the Veteran testified that he hurt his back when he walked into a hole while carrying a mortar at night.  He testified that he reported to the battalion aid station where he was given ibuprofen and was told to take a couple of days' rest.  The Veteran's daughter testified that he thought he might have hurt his back either in service or later throughout the years and he did not know for sure, "until he really thought about it, that it did relate back to when he was in the service and fell into that manhole".  The Veteran testified that he had problems with his back and pain radiating down his legs, and he had to use a cane to walk for balance.

Pursuant to the Board's June 2010 remand, the Veteran was afforded another VA spine examination in July 2010.  The examiner noted that the medical records showed diagnoses of COPD, mechanical back pain, lumbar degenerative disk and joint disease, deep venous thrombosis, gastrointestinal bleeds, and ulcerative colitis.  The examiner noted that the Veteran attributed his chronic back disability to walking into a hole in Germany while carrying a mortar.  The examiner noted that the STRs show a single diagnosis of low back spasm in December 1954 and the 1955 separation examination did not indicate any back problems.  The examiner cited several records from 1994 reflecting acute low back pain and noted [erroneously] that no records regarding the back were located from separation from service until 1994.  On examination, the Veteran denied any other injuries to his back except the 1954 injury in service.  He complained of constant stabbing pain to the low back that radiated to both hips and down the outside of both legs to his knees.  He reported use of a cane for 3 to 4 years and limiting his walking to about one block due to his back pain.  He reported prior treatment with physical therapy and injections with no benefit.  He reported that he last worked about 10 years earlier, painting and sandblasting bridges, which he performed for 20 years.  He retired at age 66 because he had reached retirement age, and he was able to do his job until that time.  Lumbosacral spine X-ray results showed mild scoliosis with slight retrolisthesis of L4 on L5, narrowing of the disc spaces most severe at L5-S1 where there was a vacuum disc, marginal spurring, and no evidence of fracture.  The impression was significant worsening of degenerative disc disease compared with a previous X-ray taken in July 2007.

Following a physical examination, the assessment was lumbar spine degenerative joint disease and degenerative disk disease.  The examiner opined that the Veteran had an acute lumbar strain in the military that was unrelated to his current degenerative joint and disk disease.  The examiner clarified that the current lumbar spine degenerative joint and disk disease are unrelated to the acute lumbar strain in service, explaining that there is no indication that the Veteran had a chronic back condition upon separation from service and there was no record of ongoing chronic back problems from 1955 to 1994.  The examiner noted that the Veteran's job painting bridges involved strenuous work with climbing and heavy lifting, and the record indicated that he had several back strains in 1994, at which time he had normal lumbar spine X-rays.  The examiner noted that the current degenerative joint and disk disease seen on X-ray was not present in 1994, 40 years after separation from service.

In an April 2011 addendum opinion, the July 2010 VA examiner noted additional records in the Veteran's claims file.  She cited a 1958 claim for a low back condition in which the Veteran reported injuring his back in field maneuvers when he fell into a hole while carrying a 60 millimeter mortar; she noted that the STRs showed a single diagnosis of low back spasm in December 1954 with a plan involving hot soaks and 3 days of bed rest and light duty were advised, the 1955 separation examination did not indicate any back problem, and the Veteran failed to report for examination pursuant to his 1958 claim.  The examiner noted additional records that had been brought to her attention, including those cited above: a May 1959 hospitalization due to lumbosacral pain developed while doing shoveling and lifting at work, with negative spine X-rays, and much improvement within one week; a negative February 1960 spine X-ray with a notation that the Veteran had previously been hospitalized for disc syndrome and left the hospital against medical advice; a March 1960 hospitalization with initial diagnostic impression of left-sided sciatica probably due to protruded intervertebral disc, and a reported history on admission of recurrent low back pain since May 12, 1959 due to considerable shoveling and heavy lifting; and a July 1963 record showing a medical history of low back pain with sciatic radiation recurrent since 1959.

Following a renewed review of the claims file, the July 2010 VA examiner opined that the Veteran's current low back condition is unrelated to the back pain noted in the military.  She noted that the back pain in the military is suggestive of an acute lumbar strain, with no indication of sciatica or any sort of radiculopathy, nor would the nature of the injury likely result in posttraumatic arthritis.  The examiner opined that the 1959 and 1960 treatment records suggest that the radicular symptoms began in 1959 after shoveling at work.  The VA examiner again opined that the Veteran's current back condition is unrelated to the acute low back strain in the military, as the records suggest that this resolved, and the current back problems first became manifest in 1959, [four years] following separation from military service.  The examiner opined that she was unable to establish a nexus of the Veteran's current condition to the back pain in the military, and the nexus is to the May 1959 episode of shoveling at work.

The Board finds the VA examiner's opinions, cumulatively, to be entitled to great probative weight, as they took into account a full physical examination with all relevant findings as well as (inclusive of the renewed review of the file in April 2011) a complete review of the record and the Veteran's history.

The record clearly shows that the Veteran's chronic low back disability was incurred after his separation from active service in 1955.  There was no notation or history of a low back disability when the Veteran was examined for separation from service in 1955, and the evidence clearly indicates that the current recurring back pain was incurred in 1959.  The incurrence of the chronic low back disorder several years after separation from service precludes a finding that it was first incurred in service.  

Although a single December 1954 STR indicated that the Veteran strained his back and experienced muscle spasms in service, the Veteran has indicated several times that he injured his back during the summer of that year, yet there are no records to verify this account.  Since the Veteran has only reported one incident and that incident is documented as December 1954, perhaps time has affected the Veteran's memory as to the exact date of the incident.  The Board otherwise recognizes that the Veteran's service records may be incomplete as they were deemed fire-related; thus, the claims file may contain only a few of his STRs.  However, there were no other notations regarding back problems in service aside from the single December 1954 record, and the spine was noted to be normal on clinical evaluation at separation the following year.  As such, the available service records fail to demonstrate the presence of a chronic back disorder during service.  This is further corroborated by the opinion of the VA examiner in July 2010 who concluded that the service records reveal no more than an acute episode pertaining to the low back.  

While the Veteran is competent to observe ongoing or increased symptoms of low back disability since service, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), his account of having incurred a chronic back injury due to a fall in service is self-serving, is inconsistent with the records (which show an acute strain in 1954 and no further complaints of back pain until a service connection claim in 1958, and the first post-service complaint of back pain in 1959), and deemed not credible.  Additionally, the July 2010 VA examiner concluded that the chronic back disorder resulted from the 1959 post-service incident.  Consequently, the record shows that the acute back pain in 1954 resolved without residuals.  The post-service record provides particularly negative evidence against this claim, outweighing the Veteran's statements.  

Accordingly, the preponderance of the evidence is against a finding that the Veteran's low back disorder was incurred as a chronic disability during service, and therefore against a conclusion that it was caused by service.  Regarding the diagnosed degenerative joint disease and degenerative disk disease, service connection for arthritis on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. §§ 1112 or 1137) is not warranted. 

The Veteran may still establish service connection for his low back disability if there is affirmative evidence that relates it to an event or injury in service.  However, the factual data does not support his assertions that he incurred a chronic back disability in service, and the medical evidence demonstrates that his acute complaints resolved without residuals or further complaints through the remainder of his service, providing evidence against this claim.  The July 2010 VA examiner's opinion is of high probative value, given that the examiner reviewed the entire record and based the opinion on an accurate factual premise.      

The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  Here, the competent medical evidence fails to establish that the Veteran has a low back disability incurred in or related to service.  Therefore, the Board is precluded from making a finding to the contrary.  

The Veteran's own statements relating any current low back disorder to an injury in service are not probative evidence.  As was noted above, his accounts of an acute strain injury in service which became a chronic disability are unsupported by any objective data, and are considered not credible.  To the extent that he seeks to link his current low back disability to any complaints that were noted in service, the etiological linkage of a current disability to a remote complaint is a medical question too complex to be resolved by a layperson/lay observation.  See Jandreau, supra, Davidson, supra.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) .  Any current contentions that he has had a continuity of symptomatology since service are also not credible once the entire evidence is reviewed.  For example, there were no further complaints during service following the 1954 episode, and the service separation examination report was negative for findings.  Had a chronic problem resulted in 1954, there likely would have been further complaints or treatment.  

Similarly, at the time of the May 1959 private treatment, there was no reference to service in relation to the back.  Rather, the report indicated that the back disability followed a contemporaneous event at that time.  This medical report is particularly high in probative value in that it is about 4 years after service separation and was produced in an effort to afford medical treatment.  Significantly, in seeking medical care, the Veteran would have strong incentive to provide accurate background information as to the disorder.  The fact that there was no reference to service or a past low back disability is strong evidence against the claim and also undermines the Veteran's credibility as to the current claim.  

In addition, the post-service medical reports reflect several post-service injuries or traumatic events affecting the low back, aside from that in 1959.  See September 1989, January 1994, May 1994, June 1994, September 1994 medical reports.  However, on July 2007 VA examination for compensation purposes for the pursuit of benefits, the Veteran reported his service injury but denied any other back trauma.  He again denied any traumas to the back other than the service back injury when he attended another VA examination in July 2010.   This omission of the other post-service back traumas by the Veteran to the VA examiners further diminishes his credibility as to the history of his back symptoms and disorder.  Given the lack of credibility, the Board cannot find that service connection on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b) is in order.        

The Board is aware that, under U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.   In this case, the Veteran's claim for the disabilities at issue does not involve combat, and this provision is not for application.   

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, service connection for a low back disorder must be denied.

Special monthly pension based on need for aid and attendance or housebound status

The Veteran was granted permanent and total non-service-connected pension benefits by a rating decision dated in August 2007.  Presently he is seeking entitlement to additional allowance for special monthly pension benefits based on the need for regular aid and attendance.  

For pension purposes, a person shall be considered to be in need of regular aid and assistance if such person (1) is a patient in a nursing home on account of mental or physical incapacity; (2) is helpless or blind, or so nearly helpless or blind as to need the regular aid and attendance of another person; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of  appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  "Bedridden", i.e., the veteran is actually required to remain in bed, will be a proper basis for the determination.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  Id.  

Review of the claims folder reveals that the Veteran currently has the following non-service-connected disabilities: depression (not otherwise specified), at 70 percent disabling; myofascial pain syndrome, at 20 percent disabling; bilateral vision disorder with glaucoma of the right eye and mild cataract of the left eye, at 10 percent disabling; and lumbar spine degenerative disc disease, at 10 percent disabling.  He is also rated for three additional disabilities, considered for pension purposes only: ulcerative colitis, at 30 percent disabling; esophagitis, gastroesophageal reflux disease, and peptic ulcer disease, at 30 percent disabling; and right pulmonary nodule at 0 percent disabling.  The combined non-service-connected disability rating is 90 percent. 

The treatment records also indicate that the Veteran suffers from emphysema, chronic obstructive pulmonary disease (COPD), recurrent deep vein thrombosis, and iron deficiency anemia.

On a September 2006 claim application, the Veteran asserted that he was "going blind", his severe back pain prevented him from being able to work, and his joint pain contributed as well.

On July 2007 VA spine examination, the Veteran reported that he did not believe his low back pain affected his ability to bathe, toilet, or dress himself, though it affected his ability to do recreational activities.  He reported being able to drive approximately half an hour before having to stop, though he did not drive himself anymore due to his low back pain and radicular symptoms.

On April 2008 and April 2009 VA treatment, the Veteran denied any recent changes in his ability to bathe, dress, or feed himself, and he did not feel he needed more help at home.

In a March 2010 Travel Board hearing before the undersigned, the Veteran testified that he thought he needed assistance to prepare his meals and help him bathe, and it was hard to perform his daily activities.  He testified that it was difficult for him to go out to buy groceries.  His daughter testified that he needed his wife's help to do a lot of things and it was getting to be a struggle for him every day.

On July 2010 VA aid and attendance examination, the Veteran's daughter, who held his power of attorney for health care, was present.  His mode of transport was a private car.  He was not bedridden.  His best corrected vision was noted to be worse than 50/200 in both eyes.  He was noted to be capable of managing his benefit payments.  Regarding his capacity to protect himself from hazards and dangers of the daily environment, it was noted that the Veteran had no unsafe habits.  The Veteran was noted to live with his wife in a trailer home and he had COPD though he felt it was controlled.  The Veteran reported use of a cane for 3 to 4 years and limiting his walking to about one block due to his back pain.  He reported that his back limited him from washing dishes because it hurt to bend over the sink, and he could not drive for long distances.  He reported that he slept a lot due to the pain in his back and he watched a lot of television.  He was able to dress himself, use the toilet, and perform his own self care.  Because his back bothered him, he reported that it was sometimes hard for him to clean his feet.  He reported that his wife, who was in good health, did the cooking and cleaning, but he was able to eat without assistance.  He reported that his wife did all of the house cleaning because he felt his back limited him from helping.  He reported that he does all of his usual self care aside from cooking and cleaning; he would leave the house regularly to go to the store and he would take walks in the yard.  He was able to drive for short distances, though his daughter had driven him to the examination because his back would get aggravated after driving in the car for long periods of time.

On physical examination, the Veteran reported no limitation in the functional abilities of his upper extremities to feed, dress, bathe, shave, or toilet himself.  Regarding his lower extremities, the examiner found no incoordination; generalized mild weakness or poor effort with resistance testing was noted but no focal weakness.  No respiratory distress was noted at rest or after walking to the examination room.  The examiner opined that the Veteran required assistance with meals and housekeeping due to his back, but he was able to do all of his own self care.  The examiner noted that the Veteran's COPD, recurrent deep venous thromboses, and colitis do not contribute to his need for assistance with housekeeping and meals.

The Veteran's daughter, a licensed practical nurse (LPN), asserted in July 2011 correspondence that she had been helping her father with his medical issues and his activities of daily living.  She stated that her father was not doing well, and even putting on shoes had become a difficult task for him.  She stated that he needed help getting around and his back pain had worsened so much that he was in bed all the time.  She stated that, because her father was getting so much worse, she was considering moving her parents closer to her so that she could continue taking care of them.

In adjudicating this claim, the Board has considered the doctrine of reasonable doubt.  Gilbert, supra.  Citing to the Supreme Court of the United States, the Court in Gilbert noted that the standard of proof is to instruct the fact-finder in the "degree of confidence our society thinks we should have in the correctness of a factual conclusion for a particular type of adjudication."  This burden "reflects not only the weight of the private and public interest affected, but also a societal judgment about how the risk of error should be distributed between the litigants."  Id. (citations omitted).

Although the Veteran does not meet all the factors of aid and attendance set forth in 38 C.F.R. § 3.152, the Board finds that the facts demonstrate the need for regular aid and attendance due to his many medical disabilities for the performance of certain daily activities.  See generally Turco v. Brown, 9 Vet. App. 222 (1996) (eligibility for special monthly compensation by reason of regular need for aid and  attendance requires that at least one of the factors set forth in VA regulation is met).  

Overall, the contrasting opinion of the VA examiner and the statements of the Veteran's daughter, an LPN, demonstrate an approximate balance of the positive and negative evidence.  As the Veteran's medical professional daughter notes, she sees him on a regular basis to attend to his multiple disabilities and activities of daily living.  In any event, resolving the benefit of the doubt in the Veteran's favor, the Board finds the evidence supports special monthly pension for regular aid and attendance.  38 U.S.C.A. § 5107(b).  The appeal is granted.  

In light of the Board's award in the present decision of SMP based upon the need for regular aid and attendance (the higher benefit), the Veteran is precluded by law from obtaining housebound benefits.  See 38 C.F.R. § 3.351(d).  As such, the question concerning whether the Veteran is housebound is in fact a moot point.  





ORDER

Service connection for a psychiatric disorder, to include on a secondary basis, is denied.

Service connection for a myofascial pain syndrome, to include as due to asbestos exposure, is denied.

Service connection for a low back disorder is denied.

Entitlement to a special monthly pension based on need for aid and attendance is granted. 



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


